-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/15/2021 has been entered. Applicant amended claims 1 and 9. No claims have been cancelled or added. Claims 1-17 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 02/15/2021, with respect to the rejection(s) of claim(s) 1-17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Kim et al (US 2016/0085799). Kim teaches the amended limitations in independent claims 1 and 9 as seen in the current rejection below.

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US 2013/0124492) in view of Zhang et al (CN107092424A) and Kim et al (US 2016/0085799).
Regarding claim 1, Gao teaches a method for establishing an error correction model based on an error correction platform, comprising: selecting at least one error correction module from each of at least two error correcting portions of the error correction platform based on the target error correction level (Figure 5, 502 and 512-526, paragraph 0072 - the decoder 528 may be configured to use information supplied by any or all of the translation model 510, trigram word model 520 and/or 9-gram character model 526), and combining the selected error correction modules to form an error correction model (Figure 5, 528-Decoder combines both the Trigram Word Model and 9-gram Character Model).
Gao does not explicitly teach determining a target error correction level based on an error correction need of a user.
Zhang teaches determining a target error correction level based on an error correction need of a user (paragraph 0076 - An error correction candidate display submodule configured to display one or more error correction candidates that match the one or more error correction character strings when the pressing type is the designated second sub target pressing operation).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Gao, as seen above, to include determining a target error correction level based on an error correction need of a user as taught by Zhang. It would be advantageous to make the combination to make the invention more versatile for different types of errors and users, due to user might need a different level of correction for a query as taught by Zhang (paragraphs 0053-58).
Kim teaches wherein the target error correction level is a primary level when the error correction need only provides some corpora associated with application scenario (paragraph 0056 - For example, the recommended search query generator 211 may generate a recommended search query by combining a vocabulary 1 from vocabulary set 1 (e.g., a brand, an idea, a fact, or a similar concept) and vocabulary 2 from vocabulary set 2 (e.g., a region name, a second idea, a second fact, or a second similar concept) that are included in the database 250), the target error correction level is an intermediate level when the error correction provides customized resources of a website (paragraph 0056 - …and vocabulary 2 from vocabulary set 2 (e.g., a region name, a second idea, a second fact, or a second similar concept), and the target error correction level is a higher level when the error correction need provides specific user behavior data (paragraph 0059 - In operation 321, the verifier and expander 212 may calculate the reliability factor of the recommended search query based on at least one of a search result display frequency, a search query click frequency (e.g., how often a search query is used by users of the search engine), and a search frequency corresponding to the recommended search query).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Gao in view of Zhang, as seen above, to include wherein the target error correction level is a primary level when the error correction need only provides some corpora associated with application scenario, the target error correction level is an intermediate level when the error correction provides customized resources of a website, and the target error correction level is a higher level when the error correction need provides specific user behavior data as taught by Kim. It would be advantageous to make the combination to remedy an inconvenience suffered by a user from performing a re-search and may reduce the search time of the user by correcting a knowledge error present in an error of information and/or concept and by providing a recommended search query in which the knowledge error is corrected as taught by Kim (paragraphs 0009).
Regarding claim 2, Gao wherein the selecting at least one error correction module from each of at least two error correcting portions of the error correction platform based on the target error correction level comprises: determining a customized scenario from the error correction need of the user (Figure 3, 302-306 and paragraph 0036 - FIG. 3 depicts a procedure 300 in an example implementation in which correction models for SMT based search query spelling correction techniques are developed. Search data regarding searches performed by clients is logged (block 302). For example, a service provider 102 may collect and store various search query data 124 obtained when searches are conducted by various client devices).
	Gao does not explicitly teach selecting at least one error correction module from each of the at least two error correcting portions of the error correction platform based on the target error correction level and the customized scenario.
Zhang selecting at least one error correction module from each of the at least two error correcting portions of the error correction platform based on the target error correction level and the customized scenario (paragraph 0081-0084: A second error correction character string determination unit configured to determine an error correction character string corresponding to the error correction candidate targeted by the second sub-object pressing operation, A target error correction candidate search unit for searching for a target error correction candidate other than the error correction candidate that matches the error correction character string).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Gao, as seen above, to include selecting at least one error correction module from each of the at least two error correcting portions of the error correction platform based on the target error correction level and the customized scenario as taught by Zhang. It would be advantageous to make the combination to make the invention 
Regarding claim 3 Gao teaches wherein after the selecting at least one error correction module from each of the at least two error correcting portions of the error correction platform based on the target error correction level, the method further comprises: acquiring historical data of the user from the error correction need of the user, and training the error correction module using the historical data of the user (Figure 3, 302-306 and paragraph 0037 - For example, a service provider 102 may collect and store various search query data 124 obtained when searches are conducted by various client devices. In at least some embodiments, a logging server may be configured to monitor searches conducted via a search engine and store corresponding data. The logged data may include data regarding search queries 118 and corresponding search results, statistics regarding queries and search terms, and correlations between input queries, correction of the input queries, and/or interactions of users with results provided in response to queries (e.g., click-through data)).
Regarding claim 4, Gao teaches wherein the at least two error correcting portions comprise: a normalizing portion, an error correction need intensity determining portion, a candidate recalling portion, or an error correction candidate rating and generating portion (Figure 5, 502,-508, 516-520, and 522-526).
Regarding claim 5, Gao teaches wherein the selecting at least one error correction module from each of at least two error correcting portions of the error correction platform comprises: selecting a normalization module from the normalizing portion of the error correction platform; selecting a policy white list module, a segment compactness entropy module and a user behavior decision module from the error correction need intensity determining portion; selecting (Figure 4 402-408 and paragraph 0042-0046 - In one approach, the correction module 122 may examine search query data 124 to look-up terms and match the terms to error patterns defined by the search query data 124. There may be multiple possible corrections for each term and/or substring…The query candidates are ranked one to another in accordance with a query correction model developed based on the error patterns (block 406) and one or more of the query candidates are picked as suggestions according to the ranking (block 408). Given the tree of possible corrections enumerated per block 404, the correction module 122 may operate to perform a ranking operation to search for one or more top candidates using a suitable algorithm).
Regarding claim 6, Gao does not explicitly teach wherein the determining a customized scenario from the error correction need of the user, and selecting at least one error correction module from each of the at least two error correcting portions of the error correction platform based on the target error correction level and the customized scenario comprises: acquiring a user defined dictionary and a user defined rule from the error correction need of the user; selecting the language model recall module from the candidate recalling portion of the error correction platform based on the target error correction level and the user defined dictionary; and selecting the policy white list module from the error correction need intensity determining portion of the error correction platform based on the target error correction level and the user defined rule.
Zhang teaches acquiring a user defined dictionary and a user defined rule from the error correction need of the user; selecting the language model recall module from the candidate (paragraph 0190-0194 - In addition, the initial state of the current personalized error correction model may also be a general error correction model generated by training a large amount of user input information in advance, and the universal error correction model is gradually adjusted through collecting and analyzing the current user input information, Personalized error correction model is gradually accumulated. When the personalized user input information is small, the proportion of personalization is small, and the personalized user input information is more, the proportion increases, eventually forming the user's personalized error correction model)
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Gao, as seen above, to include acquiring a user defined dictionary and a user defined rule from the error correction need of the user; selecting the language model recall module from the candidate recalling portion of the error correction platform based on the target error correction level and the user defined dictionary; and selecting the policy white list module from the error correction need intensity determining portion of the error correction platform based on the target error correction level and the user defined rule as taught by Zhang. It would be advantageous to make the combination to make the invention more versatile for different types of errors and users, due to a user has unique errors that other users do not make as taught by cited sections.
Regarding claim 7, Gao does not explicitly teach, wherein the acquiring historical data of the user from the error correction need of the user, and training the error correction module 
Zhang teaches acquiring the historical data of the user from the error correction need of the user; and extracting a preset feature from the historical data of the user; and training the user behavior decision module and the supervised model error correction module by using the preset characteristic as a training parameter (paragraph 0191-0193 - Common error correction model can be used as a file with the input method installation package is released to the calculator local, can be updated over the network. The parameters of this error correction model are adjusted as it is collected and analyzed by the user's input information and can be represented as a piece of memory space attached to the input method's process and can be used as part of the current user profile, Save the update, and can be updated to the remote server when the network connection is available).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Gao, as seen above, to include acquiring the historical data of the user from the error correction need of the user; and extracting a preset feature from the historical data of the user; and training the user behavior decision module and the supervised model error correction module by using the preset characteristic as a training parameter as taught by Zhang. It would be advantageous to make the combination to make the invention more versatile for different types of errors and users, due to a user has unique errors that other users do not make as taught by cited sections.
Regarding claim 8, Gao teaches, wherein the acquiring historical data of the user from the error correction need of the user, and training the error correction module using the historical data of the user comprises: acquiring the historical data of the user from the error correction need of the user; and acquiring an annotated corpus from the historical data of the user, and training the supervised model error correction module and the aligned segment recall module using the annotated corpus (Figure 3, 302-306 and paragraph 0037 - For example, a service provider 102 may collect and store various search query data 124 obtained when searches are conducted by various client devices. In at least some embodiments, a logging server may be configured to monitor searches conducted via a search engine and store corresponding data. The logged data may include data regarding search queries 118 and corresponding search results, statistics regarding queries and search terms, and correlations between input queries, correction of the input queries, and/or interactions of users with results provided in response to queries (e.g., click-through data)).
	Claims 9-16 are rejected using similar reasoning seen in claims 1-8 due to reciting claims directed towards an apparatus.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US 2013/0124492) in view of Zhang et al (CN107092424A).
Regarding claim 17, Gao teaches A non-transitory computer medium comprising a computer executable instruction, wherein the computer executable instruction, when executed by a computer processor, causes the computer processor to perform operations, the operations comprising: selecting at least one error correction module from each of at least two error correcting portions of the error correction platform based on the target error correction level (Figure 5, 502 and 512-526, paragraph 0072 - the decoder 528 may be configured to use information supplied by any or all of the translation model 510, trigram word model 520 and/or 9-gram character model 526), and combining the selected error correction modules to form an error correction model (Figure 5, 528-Decoder combines both the Trigram Word Model and 9-gram Character Model).
Gao does not explicitly teach determining a target error correction level based on an error correction need of a user.
Zhang teaches determining a target error correction level based on an error correction need of a user (paragraph 0076 - An error correction candidate display submodule configured to display one or more error correction candidates that match the one or more error correction character strings when the pressing type is the designated second sub target pressing operation).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Gao, as seen above, to include determining a target error correction level based on an error correction need of a user as taught by Zhang. It would be advantageous to make the combination to make the invention more versatile for different types of errors and users, due to user might need a different level of correction for a query as taught by Zhang (paragraphs 0053-58).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521.  The examiner can normally be reached on M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166